Title: From Thomas Jefferson to Thomas Moore, 16 January 1807
From: Jefferson, Thomas
To: Moore, Thomas


                        
                            Sir
                            
                            Washington Jan. 16. 07.
                        
                        I recieved last night your favor of the 12th. and I now remit you an order of the bank of this place on that
                            at Baltimore for 67.30 the sum I assumed to mr Speer exclusive of Perry’s order for 150. D. of this last order I now remit
                            you the additional sum of 50. D. being the portion of the order I assumed to mr Speer, having the day before he called on
                            me remitted to Perry himself the 100. D. other part thereof. I should
                            have remitted these sums on the 5th. inst. as I engaged to mr Speer had I then known to whom to address them.   have
                            written to Perry (to whom I remit 100. D. monthly) that if he directs it, his remittance for the next month shall be made
                            to you, & I shall govern myself by his answer. Accept my salutations & respects.
                        
                            Th: Jefferson
                            
                        
                        
                             P.S. I return you Perry’s order left with my by mr Speer.
                        
                    